830 So.2d 953 (2002)
Rodney PAUL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-3299.
District Court of Appeal of Florida, Fifth District.
November 22, 2002.
Rodney Paul, Tallahassee, pro se.
*954 No Appearance for Appellee.
SHARP, W., J.
Paul appeals from the trial court's summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) to correct his sentence. In his motion he also requested an evidentiary hearing and he asked the court to find his plea was involuntarily entered. We affirm, but without prejudice to file a motion pursuant to Florida Rule of Criminal Procedure 3.850, if timely and if there are sufficient grounds.
The record shows Paul pled guilty to delivery of cocaine and possession of cocaine, and that he was sentenced to concurrent terms of four and one-half years. He was also adjudicated a habitual offender for the delivery of cocaine conviction.
Evidentiary hearings are not authorized under rule 3.800(a) and if the record does not disclose a sentencing error on its face,[1] the court cannot deal with it. In this case, the record does not disclose Paul was improperly habitualized. Rather it shows he was habitualized because of the delivery of cocaine conviction and the scoresheet states he had two prior convictions for sale of cocaine, as well as a conviction for sale of a counterfeit substance.
This appears adequate to support an habitual offender sentence under section 775.084(1)(a)3, Florida Statutes (2002), which only requires that the felony for which the defendant is sentenced as an habitual offender and one of the two required prior felony convictions not be a violation of section 893.13 (purchase or possession of a controlled substance).
In addition, involuntary plea claims are not properly raised in a motion pursuant to rule 3.800(a), since they constitute attacks on the judgments, not the sentences. They should be raised in a motion filed pursuant to rule 3.850.
AFFIRMED.
PALMER and ORFINGER, R.B., JJ., concur.
NOTES
[1]  See Bover v. State, 797 So.2d 1246 (Fla. 2001).